Citation Nr: 1145056	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-16 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1. Entitlement to an initial rating in excess of a 30 percent rating for mood disorder.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to March 1968.  He served in Vietnam and is a recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, issued in January 2009, that granted service connection for mood disorder (claimed as post traumatic stress disorder) and assigned a 30 percent rating effective March 20, 2008.  The rating decision also continued to rate residuals of the subtroch and intertroch fractures with arthralgia from shrapnel injuries to the right thigh and buttock (claimed as hip extension injury and right leg condition) as 50 percent disabling.  In his March 2009 Notice of Disagreement (NOD), the Veteran indicated that he disagreed with the portion of the decision that addressed "PTSD" and requested a statement of the case.  Regarding the right leg disability, he reported that there was not a 1/4 leg length discrepancy (as was reported on an October 2008 VA exam), but rather a 1 1/4 inch leg length discrepancy and requested a correction in the wording.  The VA examiner was contacted and acknowledged that the leg length discrepancy was 1 1/4 inches.  An April 2009 rating decision specifically reported that the October 2008 VA examination had been corrected to show that the Veteran's right leg actual had a 1 1/4 inch leg length discrepancy, however, 50 percent disability evaluation was continued.  The Veteran did not appeal this issue and it is not before the Board.  

In June 2011, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is of record.  

At his June 2011 hearing, the Veteran submitted additional evidence along with a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination)). 

The evidence reflects that the Veteran's service-connected mood disorder may have worsened since his most recent VA examination in October 2008.  For example, at the time of his October 2008 VA examination, he reported that he was still involved with his brother's construction business.  The examiner also noted that the Veteran could not provide any specific instances in which his mental disorder caused functional impairment to his occupational endeavors.  However, since the October 2008 VA exam, Dr. A.A. submitted a statement in March 2009 that stated that the Veteran's mental and physical health precluded him from being able to continue to work.  Also, in May 2011 correspondence,  H.C.C., the Veteran's brother, indicated that he regretfully had to terminate the Veteran's employment as he became a growing liability to himself and other employees.  H.C.C. reported that the Veteran was terminated in part due to concerns regarding his job safety capabilities, worsening temperament, and recent memory deficits as well as his ability to carry out the mental requirements necessary to perform his job.  At his June 2011 hearing, the Veteran's spouse indicated that the Veteran could no longer work due to his psychiatric disability.  Additionally, at the time of the October 2008 VA examination, the Veteran was assigned a Global Assessment of Functioning (GAF) score of 55.  A review of VA treatment records show that he has been more recently assigned a GAF score of 45.  As the current VA examination is more than three years old, and the record suggests that there is an increase in disability, he is entitled to a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993) 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

The Court has held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from securing or following all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16(a) (2011). 

An evaluation must be made as to whether there are circumstances in the Veteran's case, apart from any non service-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.

Given the evidence of disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The evidence does not contain an explicit opinion as to whether the Veteran's service-connected disabilities prevent him from securing or following gainful employment for which his education and occupational experience would otherwise qualify him.

Also, the claim for a TDIU is inextricably intertwined with the claim for an increased rating for mood disorder.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (a TDIU claim premised on a specific disability, is inextricably intertwined with a claim for an increased rating for the same disability).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter that provides notice as to the information and evidence that is required to substantiate a claim for TDIU. 

2.  Schedule him for a VA psychiatric examination to assess the current severity of the service-connected psychiatric disability.  All indicated tests and studies should be conducted. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the nature and severity of all signs and symptoms of the Veteran's service-connected psychiatric disability, describe the impact of the disability on his occupational and social functioning, provide a Global Assessment of Functioning score, and specifically opine as to the severity of his mood disorder and any associated psychiatric disabilities. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected residuals of shrapnel injuries to the right thigh and buttock and mood disorder along with any associated psychiatric disabilities would prevent him from obtaining or keeping gainful employment for which his education and occupational experience would otherwise qualify him. 

The examiner must provide a rationale for each opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 

3.  If the Veteran fails to report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The AOJ should review the examination report to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

